Form: Dismiss TRAP 42.1(a)(1)










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




BEKINS VAN LINES, INC.,

                            Appellant,

v.

RICH MORRIS AND MACHELLE
MORRIS,

                            Appellees.
§


§

§

§

§

No. 08-02-00409-CV

Appeal from the

109th Judicial District Court

of Andrews County, Texas

(TC# 15,966-A)


M E M O R A N D U M   O P I N I O N


	Pending before the Court is the agreed motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
	(a) The appellate court may dispose of an appeal as follows:
 
		(1)	in accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; 
.               .               .




	The parties have complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the Appellant/Appellee's motion and concludes the motion should
be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
February 6, 2003

						_____________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.